Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	The Amendments and Remarks filed on 03/25/2022 in response to the Office Action of 11/26/2021 are acknowledged and have been entered.
Claims 1-4, 6-9, 11, 13, 16-20, and 26-29 are currently pending and presented for examination on the merits.
Claims 1-3, 7-9, 16, 18-20, and 26 are amended by Applicant.
Claims 5, 10, 12, 14-15, and 21-25 are cancelled. 
Rejections Withdrawn
The rejection under 35 U.S.C. 112(d) for claim 27 is withdrawn because applicant’s argument is persuasive. 
The rejections under 35 U.S.C. 112(a) are withdrawn in view of amendment to recite specific prognosis, such as (i) reduced time to progression (TTP) of the cancer; (ii) reduced length of progression-free survival (PFS) for the subject; and (iii) reduced overall survival (OS) for the subject. Additionally, amended claims 1 and 7 to recite determined range levels of BCMA polypeptide or cleaved BCMA polypeptide having at least 75% or at least 80% or at least 90% sequence identity to SEQ ID NO: 1.
The rejections under 35 U.S.C. 102(a)(1) are withdrawn because applicant’s arguments are persuasive. 
The rejections under 35 U.S.C. 103 are withdrawn because applicant’s arguments are persuasive. 
The rejections under 35 U.S.C. 101 are withdrawn in view of amendment to claims to recite specific prognosis, such as (i) reduced time to progression (TTP) of the cancer; (ii) reduced length of progression-free survival (PFS) for the subject; and (iii) reduced overall survival (OS) for the subject. Additionally, amended claims 1 and 7 to recite determined range levels of BCMA polypeptide or cleaved BCMA polypeptide having at least 75% or at least 80% or at least 90% sequence identity to SEQ ID NO: 1.
 Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. 112(d) for claim 28 is NOT withdrawn because Applicant’s argument is not persuasive. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 28 recites “The method of claim 26, wherein the administering step is performed only if the amount is less than 150 ng/mL.” Claim 28 fails to include all the limitations of the claim upon which it depends. Independent claim 26 requires an administration step if an amount of BCMA is greater than 15 ng/mL, while dependent claim 28 recites the administration step is “performed only if the amount is less than 150 ng/mL.” Claim 28 fails to permit the administration step if the amount is >150 ng/mL, as required by claim 26.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
New Objections and New Rejections
Objection to claim
Claim 28 is objected to because of the following informalities: “…is performed only if the amount is the amount is less than 150 ng/mL.” Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26-29 are rejected because claim 26 recites detecting an amount of BCMA polypeptide “…..or cleaved BCMA polypeptide”. The metes-and-bounds of the claims are not clear because it is unclear what cleaved BCMA polypeptide the claim is referring.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-9, 11, 13, and 16-20  are rejected under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to a judicial exception (abstract idea/natural phenomenon), specifically, a method of treatment for a solid tumor type of cancer in a subject. Furthermore, the claims do not integrate said judicial exception in to practical application, and the claims do not recite additional elements that amount to significantly more than said judicial exception.
The 2019  Patent Subject  Matter Eligibility   Guidance  ("Guidance")  provides  a means of determining whether a particular claim is patent eligible under 35 U.S.C. 101. The Guidance requires an analysis of multiple steps, Steps 1, 2A, and 2B:
Step 1 -  Following  a determination  of the broadest  reasonable  interpretation  of a claim,  is the claim drawn to a process, machine,  manufacture,  or composition   of matter? If the answer to the inquiry  is "Yes", the analysis  moves  on to step 2A.
Step 2A -A   two-prong  analysis.  For  prong  one, does the claim  recite an abstract idea, law of nature, or natural phenomenon?  If  "Yes", the analysis  proceeds to prong  two, which  asks whether the claim  recites additional  elements  that integrate  the judicial  exception  into  a practical application.   If  "No", the analysis  moves  on to step 2B.
Step 2B -  Does the claim  recite additional  elements  that amount  to significantly more than the judicial  exception?  If "No", the claim  is not eligible   subject  matter under  35 U.S.C. 101.
In the instant  case, the claims  are drawn to a process, so the answer to Step I is "Yes".
With  respect to prong  one  of Step 2A, the answer is “Yes”, because as indicated above, the claims are drawn to a natural phenomenon, specifically, correlating BCMA biomarker in a biological sample to a solid tumor type of cancer in a subject to a method of treatment. With respect to prong two of Step 2A, the claim does not recite additional elements that integrate the judicial exception into a practical application. In addition to the recited judicial exception, the claims recite steps of detecting an amount of BCMA polypeptide having at least 75% sequence identity to SEQ ID NO: 1 in a biological sample, wherein: (i) the amount of BCMA polypeptide or cleaved BCMA polypeptide in the biological sample being lower than about 40 ng/mL correlates with a reduced time to progression (TTP) of the cancer; or (ii) the amount of BCMA polypeptide or cleaved BCMA polypeptide in the biological sample being lower than about 40 ng/mL indicates a reduced length of progression-free survival (PFS) for the subject; or (iii) the amount of BCMA polypeptide or cleaved BCMA polypeptide in the biological sample being lower than about 20 ng/mL or higher than about 100 ng/mL indicates a reduced overall survival (OS) for the subject. Said limitations do not integrate the recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. Therefore, the answer to prong two of the Step 2A analysis is "No".
With respect to Step 2B, as indicated above, the claims recite steps of a method of treatment for a solid tumor type of cancer in a subject by detecting the level of BCMA in a biological sample from a subject. However, these steps were well-understood, routine, and conventional data gathering steps that were practiced by investigators prior to Applicant’s invention. These steps do not amount to additional elements that amount to significantly more than the recited judicial exception. Accordingly, the answer to the Step 2B analysis is “No”, and therefore the claims are not eligible subject matter under 35 U.S.C. 101. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DENNIS J SULLIVAN/            Examiner, Art Unit 1642                                                                                                                                                                                            
/MISOOK YU/            Supervisory Patent Examiner, Art Unit 1642